Title: From George Washington to George William Fairfax, 26 July 1775
From: Washington, George
To: Fairfax, George William



Dear Sir,
Campridge July 26th 1775.

In my hurry, Yesterday, I forgot the principal thing I had in view, when I sat down to write to you, and that was, to inform you of the indispensable necessity you must now be under of appointing another Attorney. The nature of the business I am now engaged in (which alone is full sufficient to engross the time and attention of any one Man) and the distance I am removed from your business, as well as my own, puts it absolutely out of my power to be of any further service to you in Virginia: It is a duty incumbent on me, therefore, to inform you of this circumstance, that you may, without delay, appoint some other Attorney to manage your affairs; as it would be folly in the extreme, in me, to undertake to conduct your business at the distance of 600 Miles, when it is utterly out of my power (but by means of a third person) to Order and direct my own.
When I left home, I put Syme’s Protested Bill (with some business of my own) into the hands of Colonel Lewis, to negotiate; and since I came to this place, have been informed by him, that, unable to get the Money, he obtained a second draft from Colonel Nelson in discharge of the first, which, I dare say, will be paid. I have therefore wrote to Mr Lund Washington to get this Bill and remit it to you. I am, with sincere Regard, &c.

G. Washington

